Exhibit 10.01
INTUIT INC. PERFORMANCE INCENTIVE PLAN
FOR FISCAL YEAR 2011

1.   Overview: Intuit Inc.’s Performance Incentive Plan (IPI) is a program under
which Intuit Inc. (“Intuit”) pays discretionary cash bonus awards to select
employees located in the United States of America. Bonus awards under the IPI
are paid annually. The amount of a bonus award is based upon the employee’s
bonus target and performance during the fiscal year and the bonus pool made
available for payments under the IPI for the applicable fiscal year. The IPI is
intended to provide employees with “performance-based compensation” within the
meaning of Section 409A of the Internal Revenue Code (“Code”).   2.   Purposes:
The IPI is a component of Intuit’s overall strategy to pay its employees for
performance. The purposes of IPI are to: (i) attract and retain top performing
employees; (ii) motivate employees by tying compensation to Intuit’s
performance; and (iii) reward exceptional individual performance that supports
overall Intuit objectives.   3.   Effective Date: The terms of this IPI document
will be applicable to bonuses for services during Intuit’s 2011 fiscal year that
begins August 1, 2010.   4.   Eligibility: All employees of Intuit are eligible
to participate in the IPI, except for employees who (i) are classified as
seasonal employees, (ii) are classified as interns/project employees,
(iii) participate in Intuit’s Senior Executive Incentive Plan, unless such
employee is specifically approved by the Compensation and Organizational
Development Committee (“Compensation Committee”) to also participate in the IPI,
(iv) participate in other Intuit incentive compensation plans that specifically
exclude an employee’s participation in the IPI, including, but not limited to,
the sales incentive compensation plans and the contact center incentive
compensation plans, (v) participate in an incentive compensation plan sponsored
by Intuit or an Intuit subsidiary for international employees that was designed
to provide a cash incentive benefit to such employees comparable to or in lieu
of the IPI, (vi) work for Intuit on a purely commission basis, (vii) participate
in the Performance Incentive Plan for Employees of International Subsidiaries of
Intuit Inc. or (viii) commence employment pursuant to an offer letter which
excludes participation in the IPI. Those employees who are determined to be
eligible for bonus awards under the IPI are called “Participants.” Participants
in the IPI (other than Senior Officers, which term means the Chief Financial
Officer, any Executive Vice President or Senior Vice President, the Vice
President of Internal Audit and any other officer who is a Section 16 officer or
any other officer who reports to the President and Chief Executive Officer) are
not eligible to simultaneously participate in any other bonus or cash incentive
plan, unless the Vice President responsible for Total Rewards otherwise
specifically approves such participation. Senior Officers who are Participants
in the IPI are not eligible to simultaneously participate in any other bonus or
cash incentive plan, unless the Compensation Committee otherwise specifically

 



--------------------------------------------------------------------------------



 



    approves such participation. An employee must commence employment or
otherwise become eligible to participate in the IPI no later than April 1 to be
eligible for a bonus award under the IPI for that fiscal year. Being a
Participant does not entitle the individual to receive a bonus award. Bonus
awards are payable to Participants that meet the criteria set forth in
Paragraph 6 below.   5.   Plan Year: The IPI operates on a fiscal year basis,
August 1 through July 31.   6.   Bonus Awards: Bonus awards are discretionary
payments. A Participant must be an active employee in good standing and on
Intuit’s or an approved subsidiary’s payroll on the day the bonus award is paid
to receive any portion of the bonus payment. A Participant who is not actively
employed or on an approved payroll for whatever reason on the date a bonus award
is paid is not entitled to a partial or pro rata bonus award. Intuit may make
exceptions in its sole discretion, provided, however, that exceptions must be
made by the Compensation Committee or its delegate. There is no minimum award or
guaranteed payment. Bonus awards are paid based on the fiscal year. A bonus
award is calculated at the discretion of the Compensation Committee after
considering Intuit’s performance, the Participant’s bonus target and performance
for the fiscal year and the bonus pool made available for bonus awards under the
IPI for the fiscal year.

  a.   Bonus Targets:

  i.   For each Participant that is paid an annual salary, his or her bonus
target is established as a percentage of the Participant’s base salary. For each
Participant that is paid hourly, his or her bonus target is established as a
percentage of the Participant’s base pay. In accordance with the Fair Labor
Standards Act, for each Participant that is paid hourly, Intuit will either
(a) add overtime earnings to base pay in the calculation of the IPI award or
(b) add the amount of the IPI award to base pay and recalculate the
Participant’s hourly rate for overtime pay.     ii.   When an employee becomes a
Participant, he or she is advised of his or her bonus target for the fiscal
year.     iii.   Following the beginning of each fiscal year, each Participant
is advised of his or her bonus target by the executive leader of the
Participant’s business or functional unit or the executive leader’s designee.  
  iv.   The Compensation Committee establishes individual bonus targets for
Senior Officers and other Intuit officers. The President and Chief Executive
Officer may establish individual bonus targets for officers. Bonus targets for
other employees are established by the Vice President responsible for Total
Rewards in consultation with Intuit’s President and Chief Executive Officer, the
employee’s manager and the individual responsible for the business unit or
division thereof or functional unit or

2



--------------------------------------------------------------------------------



 



      division thereof in which the employee works and that unit or division’s
HR director.     v.   Intuit may establish bonus target guidelines for each
fiscal year; provided, however, that bonus targets for Senior Officers are to be
established by the Compensation Committee. A Participant’s bonus target for a
fiscal year may be determined based upon a variety of factors, including but not
limited to, Intuit’s corporate and financial goals, his or her base salary or
base pay, position or level. A bonus target does not guarantee that a bonus
award will be made or, if a bonus award is made, that it will be made at the
target rate.

  b.   Determination of a Bonus Award Amount

  i.   The amount of a bonus award to a Participant who is a Senior Officer is
determined by the Compensation Committee, in consultation with Intuit’s
President and Chief Executive Officer. The amount of a bonus award to a
Participant who is not a Senior Officer is determined by the executive leader of
the Participant’s business unit or functional group and Intuit’s President and
Chief Executive Officer in consultation with the Participant’s direct manager
and the Vice President responsible for Total Rewards.     ii.   A Participant’s
bonus award is linked to an assessment of Intuit’s achievement of corporate and
financial goals and the Participant’s total job performance for the fiscal year.
Factors that may be considered, include but are not limited to, what the
Participant does to advance Intuit’s success and how the Participant does it,
especially leadership, balance of short-term actions with long-term goals,
resource allocation and maintenance by the Participant of focus on Intuit while
prioritizing the needs of customers, employees and stockholders.     iii.  
There is neither a minimum nor maximum amount of a bonus award that may be paid
to a Participant for a fiscal year. Subject to the terms and conditions of
Section 6, at Intuit’s discretion, a bonus award amount may be prorated based on
the Participant’s service or other factors, provided, however, that decisions
relating to Senior Officers must be made by the Compensation Committee.     iv.
  Any bonus award paid to a Participant is subject to all applicable taxes and
withholding.

  c.   When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by the Vice President responsible for Total Rewards in consultation
with Intuit’s President and Chief Executive Officer and other senior management.
A Participant has no right to a bonus award until it is paid. Notwithstanding
the

3



--------------------------------------------------------------------------------



 



      foregoing, in the event of an administrative error in the calculation or
payment of a bonus award to a Participant, Intuit reserves the right to seek
recovery from a Participant of an erroneously paid excessive bonus amount. Once
a bonus award is no longer subject to a “substantial risk of forfeiture” (as
determined pursuant to regulations and/or other guidance promulgated under
Section 409A of the Code), then it shall be paid not later than the later of:
(i) 21/2 months after the end of Intuit’s first taxable year when the bonus
award is no longer subject to such “substantial risk of forfeiture”, or
(ii) 21/2 months after the end of such Participant’s first taxable year when the
bonus award is no longer subject to such “substantial risk of forfeiture”;
unless a later date is established by Intuit, or Intuit permits the Participant
to designate a later date, in either case only as permitted under Section 409A
of the Code.

7.   Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. The Compensation Committee determines in its sole
discretion the amount of funds it would like to make available for bonus awards
based on Intuit’s performance for the fiscal year. Intuit’s performance for this
purpose may be measured in a number of ways, including but not limited to:
financial measures, such as revenue and operating income; qualitative measures,
such as accomplishments to position Intuit for the future; the year’s market
conditions; stockholder returns; and progress of Intuit’s business model. Intuit
is not obligated to pay any part of such funds in bonus awards. In the event
that the Compensation Committee determines that funds will be made available for
bonus awards, based on Intuit’s performance, the total amount of funding
available will not exceed 150% of the bonus targets for all Participants,
calculated on an aggregate, company-wide basis..   8.   Amendment: The
Compensation Committee has the authority to terminate, change, modify or amend
the provisions of the IPI at any time. Notwithstanding the foregoing, Intuit’s
President and Chief Executive Officer, Chief Financial Officer and Vice
President responsible for Total Rewards, each individually, has the authority to
make amendments to the IPI that do not significantly increase the cost of the
IPI and which in such individual’s determination (i) clarify the terms of the
IPI; (ii) assist in the administration of the IPI; (iii) are necessary or
advisable for the IPI to comply with applicable law; or (iv) are necessary or
advisable for the IPI to provide “performance-based compensation” within the
meaning of Code Section 409A for individuals who participate in the Intuit Inc.
Non-Qualified Executive Deferred Compensation Plan.   9.   Administration and
Discretion: Except as otherwise required for Senior Officers under the Charter
of the Compensation Committee, Intuit’s President and Chief Executive Officer
and the Vice President responsible for Total Rewards have the sole discretion
to: (a) adopt such rules, regulations, agreements and instruments as it deems
necessary to administer the IPI; (b) interpret the terms of the IPI;
(c) determine an employee’s eligibility under the IPI; (d) determine whether a
Participant is to receive a bonus award under the IPI; (e) determine the amount
of any bonus award to a Participant; (f) determine when a bonus award is to be
paid to a Participant and whether any such bonus award should be prorated based
on the Participant’s service

4



--------------------------------------------------------------------------------



 



  or other factors; (g) determine whether a bonus award will be made in
replacement of or as an alternative to any other incentive or compensation plan
of Intuit or of an acquired business unit or corporation; (h) grant waivers of
IPI standard procedures and policies; (i) correct any defect, supply any
omission, or reconcile any inconsistency in the IPI, any bonus award or any
notice to Participants or a Participant regarding bonus awards; and (j) take any
and all other actions it deems necessary or advisable for the proper
administration of the IPI.   10.   Participation Provides No Guarantee of
Employment: Employment at Intuit is at-will and participation in the IPI in no
way constitutes an employment contract conferring either a right or obligation
of continued employment.   11.   Governing Law: The IPI will be governed by and
construed in accordance with the laws of the State of California.

Approved by the
Compensation and Organizational Development Committee
On July 21, 2010

5